DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-18 directed to an invention non-elected without traverse.
Accordingly, claims 8-18 been cancelled.
Allowable Subject Matter
Claims 1-7 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach a sensor adapted to sense a matter to be filter by the air purifier unit, a controller adapted to monitor a performance using the sensor to determine a clean air delivery rate by using a clean air delivery rate curve of the sensor, the controller adapted to obtain air filtering capability information about the air purifier, the controller is also adapted to determine a volume of a space in which the air purifier is delayed based on a comparison of the performance and the filtering capability information using the clean air delivery rate curves, and having a user interface in which the controller is adapted to display real time performance of the air purifier. The air filtering capability information is taught in [0020] to be the filter capabilities, which is used with the filtering performance detected by the sensor (clean air delivery rate) to determine the volume. 
Lee (US20050207951) teaches the use of a sensor for sensing ozone for sterilizing a room. Lee teaches using the concentration of ozone in order to determine proper sterilization and volume of the space of the ozone. Lee teaches in [0029] that the filter 70 has a carbon filter in order to remove 
US2010186357 teaches in [0091] the use of an air purifier that measures dust collecting performance but does not mention a use of a sensor. It teaches a display part 191 that shows the operational state of the air cleaner 5. It also teaches being able to calculate the volume of air being sent out, which could correspond to a clean air delivery rate. However it does not teach obtaining filtering capabilities and comparing that with the clean air delivery rate in order to determine a volume of the room (comparison of CADRs). 
JPH11-511545 (US5722587) teaches using humidity to identify the volume of a room. The device sets a humidity level and then calculates the time it takes to reach that level, then uses a look up table to determine the volume and change the frequency of the vibrator (table 1 and column 4 lines 50 to column 6 lines 25 of the US patent). While this determines a 
CN1715795 (US20060002836) teaches improving air quality using a window and stopping exhaustion of air when the content is at or below the allowed limit. It does not teach the determination of the volume is based on a comparison of the air filtering capability information about the air purifier filter unit and the performance of the air purifier using the sensor (clean air delivery rate).
CN103375872 teaches using image information to determine the volume size of a room. It does not teach the determination of the volume is based on a comparison of the air filtering capability information about the air purifier filter unit and the performance of the air purifier using the sensor (clean air delivery rate).
JP2014142164 teaches an environmental management device that determines a measurement data on an indoor air quality and outdoor air quality from a sensor and determines if it needs to use ventilation or air cleaner to improve the air quality. The sensor is taught to measure house 
CN104315662 teaches an air purifier that obtains a volume of the space, obtains air quality information, and then uses those values to determine the operation mode. It does not teach determining a clean air rate curve with the sensor and using that along with the air filtering capability information about the air purifier filter unit to determine a volume of space. 
JP2015036591 teaches a dehumidifier. It teaches a sensor that senses temperature and humidity. It teaches that a volume of room is measure based on equation 11, which is based on Q1 (dehumidifying capacity kg/h per unit of time of the dehumidifier), Q3 (amount of water per unit time that evaporates from the dehumidifier 1 while the compressor is stopped), xs (set humidity), t1 (time until indoor humidity decreases from set humidity to stop humidity), and t2 (time until indoor humidity rises from stop humidity to set humidity). It does not teach that the controller is adapted to monitor performance of the air purifier using the sensor by determining a clean air delivery rate, and determining a volume of space . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        12/10/2021